DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY APPARATUS WITH DUMMY CONTACT HOLES IN TRANSMISSION AREAS”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0082630 A1; hereinafter, “Kim”).
Regarding claims 1-3 and 8:
	re claim 1, Kim discloses a display apparatus comprising:
a first display area A1 (Fig. 1 and [0054]) comprising a plurality of pixel areas PXA1 [0057]; and
a second display area A2/A3 (Fig. 1 and [0054]) comprising a plurality of pixel areas PXA2/PXA3 [0057] and a plurality of transmission areas (e.g., PPA2/PPA3/cut-out in Fig. 1 and [0057]) and located adjacent to the first display area,
wherein the plurality of pixel areas each comprises sub-pixels PXL1/PXL2/PXL3 [0052]  each comprising a pixel circuit and an organic light-emitting device electrically connected to the pixel circuit (e.g., see circuit and OLED in Fig. 4),
the pixel circuit comprises a thin-film transistor (Fig. 6 and [0161]) and an inorganic insulating layer on the thin-film transistor (e.g., passivation layer on the first metal layer includes an inorganic material, see [0019]), the thin-film transistor comprising a semiconductor layer ACT7 [0161] and a gate electrode GE7 [0161],
the inorganic insulating layer extends in the transmission areas (i.e., the inorganic passivation layer is provided in the peripheral area, e.g., in areas PPA1/PPA2/PPA3, see [0019, 0057]), and
the second display area A2/A3 defines a dummy contact hole CH11’ (Fig. 14 and [0267]) which passes through the inorganic insulating layer in at least one of the pixel areas and the transmission areas (in Fig. 14, he dummy part DMP is located in region “PPA2”, and DMP includes a dummy contact hole [0267], wherein the dummy contact hole may be provided on the gate insulating layer GI, in which case, the dummy contact hole passes through the inorganic insulating layer that is a passivation layer);
re claim 2, the display apparatus of claim 1, wherein the organic light-emitting device OLED (Fig. 6 and [0164]) comprises a pixel electrode AD, a common electrode CD on the pixel electrode, and an intermediate layer EML located between the pixel electrode and the common electrode and comprising an emission layer, and
the common electrode CD is integrally provided over the plurality of pixel areas (typical in the art) and is not located in the transmission areas (i.e., the transmission area comprises PPA2/PPA3, see Fig. 2, wherein no pixels exist; accordingly, the common electrode is not located in the transmission areas); 
re claim 3, the display apparatus of claim 2, wherein, in the second display area A2/A3 (Fig. 1), the plurality of pixel areas PXA2/PXA3 forms a grid pattern and the transmission areas PPA2/PPA3, on the edge of the cut-out, are located between the pixel areas, and
the dummy contact hole CH’ (Fig. 14) is defined in a sub-pixel adjacent to two transmission areas (adjacent to PPA2/PPA3/cut-out, i.e., in Fig. 14, “DMP” is part of region PPA2, and CH’ is in a part of PPA2) of the transmission areas among the sub-pixels included in each of the pixel areas of the second display area; and
re claim 8, the display apparatus of claim 1, wherein the dummy contact hole CH’ is provided in plural, and the plurality of dummy contact holes is located along an edge of the transmission area at a position adjacent to the pixel area of the second display area (i.e., the dummy contact holes CH’ are located in DMP, which is in area PPA2 that is located along an edge of the cutout, see Figs. 1 and 14; accordingly, the dummy contact holes are located along an edge of the transmission area). 

Therefore, Kim anticipates claims 1-3 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hwang (US 2016/0284771 A1).
Regarding claims 4 and 5:
	Kim anticipates claims 1 and 3, but does not specify whether or not the dummy contact hole overlaps metal layers; and a planarization layer fills the dummy contact hole.  It is noted, the other limitations in claim 5 are typical structures of a pixel transistor that includes a connection metal connected to the semiconductor layer (e.g., source/drain electrodes) and a planarization layer on the connection metal. Note Kim discloses these features in Fig. 6, wherein the TFT connected to the OLED includes the features.
	Hwang teaches, in a device similar to that of Kim, dummy contact holes 161d (Figs. 2, 4 and [0086]) may be incorporated in numerous places, wherein some areas the dummy contact holes do not overlap metal layers and a planarization layer 1800 fill the dummy contact holes.
	It would have been obvious to one of ordinary skill in the art to modify Kim by incorporating dummy contact holes in various locations, filled with the planarizing layer, because a similar density of elements could be obtained in the device (e.g., see Kim’s disclosure regarding density of elements, in [0267]).




Allowable Subject Matter
Claims 6, 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 6-7 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 6 (when combined with claim 1), and claim 7 depends from claim 6;
Claims 9-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 9 (when combined with claim 1), and claim 10 depends from claim 9; and 
Claims 11-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 11: the first sensing electrodes separated from each other by the transmission area are electrically connected to each other through a first connection line, and the second sensing electrodes are separated from each other by the transmission area are electrically connected to each other through a second connection line…, and the first connection line and the second connection line are located on different layers from each other.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display apparatus with transmission region, dummy contact hole, and/or input sensor having some similarities to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892